DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 7, the phrase "such as", four occurrences, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6-23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khadem et al(2009/0259230, hereinafter Khadem).
Claim 1 – Khadem teaches a system, see figure 1, for treating a cognitive disease or disorder including: 
a stimulator configured to provide stimulation energy, processors -26- and -36-, set forth in paragraph; 
a first stimulation lead, deep brain stimulator set forth in paragraphs [0020] and [0066] constructed and arranged to receive the stimulation energy from the stimulator and comprising at least one stimulation element constructed and arranged to stimulate a target volume of brain tissue; 
a controller configured to modify the stimulation energy delivered by the stimulator, processors -26- and -36- will at least turn the stimulation on and off, see paragraph [0036] for performing the procedure; 
an image analyzer configured to receive patient image information and identify the target volume of brain tissue and an avoidance volume of brain tissue comprising 
wherein the image analyzer -36-(including planning system -38- is further configured to determine at least one trajectory for placement of the first stimulation lead based on the identified target volume of brain tissue and the identified avoidance volume of brain tissue, see paragraphs [0044], [0045], [0046] and [0050]; 
wherein the system is configured to treat at least one of a neurological disease or a neurological disorder using the first stimulation lead placed along the at least one trajectory.
Claims 2 and 3 – Khadem further teaches comprising an imaging device configured to produce the patient image information, ct imager set forth in paragraph [0026].
Claim 6 – Khadem further teaches the deep brain stimulation lead and electrical leads as set forth in paragraph [0020].
	Claim 7 – Khadem further teaches the deep brain stimulators and electrical leads are considered as electrodes.
Claim 8 – Khadem further teaches the image analyzer device is configured to provide a qualitative measure of a selected trajectory, based on the location of the burr hole, as set forth in paragraph [0049].
Claim 9 – Khadem further teaches the qualitative measure comprises a qualitative measure of the at least on trajectory's avoidance of the avoidance volume such as the fiber tracks as set forth in paragraph [0049].

Claim 11 – Khadem further teaches wherein the qualitative measure comprises a qualitative measure of the at least on trajectory's geometric relationship to the target volume, see figure 4, wherein different values are given to burr holes on different positions of the skull based on the geometrical relationship with the target volume and the avoidance volumes, vascular and fiber tracks for example.
Claim 12 – Khadem further teaches the qualitative measure is a qualitative measure of one or more of: proximity of a stimulation element to the target volume, as shown in figure 4 all the trajectories pass through the target volume -164-.
Claim 13 – Khadem further teaches the image analyzer device -26- is configured to provide a first qualitative measure of a first trajectory, shown by the color coded cost values as shown in figure 4 and a second qualitative measure of a second trajectory and a shown in figure 4 and described in paragraph [0053].
Claim 14 – Khadem further teaches the image analyzer device -26- is configured to provide a quantitative measure of a selected trajectory the numerical cost function as numerical values set forth in paragraph [0053].
Claim 15 – Khadem further teaches the quantitative measure comprises a quantitative measure of the at least on trajectory's avoidance of the avoidance volume such as distance to the avoidance volume see paragraph [0045].

Claim 17 – Khadem further teaches the quantitative measure comprises a quantitative measure of the at least on trajectory's geometric relationship to the target volume, see figure 4C wherein the geometric relationships factor into the cost values.
Claim 18 – Khadem further teaches the quantitative measure is a quantitative measure of one or more of proximity of a stimulation element to the target volume the trajectories all pass through the target volume as shown in figure 4 with respect to element -164-.
Claim 19 – Khadem further teaches wherein the image analyzer device -26- is configured to provide a first quantitative measure of a first trajectory and a second quantitative measure of a second trajectory, each trajectory is given its own cost function, which may be a numerical value.
Claim 20 – Khadem further teaches the image analyzer device is configured to provide information related to the distance between the first stimulation lead and the avoidance volume, the image of the stimulation device and the volume of interest during the procedure.
Claim 21 – Khadem further teaches the image analyzer device, -26- is configured to provide information related to the distance between the first at least one stimulation element at the target volume, the actual images provided during the procedure showing the deep brain stimulation lead and the target volume during use.

Claim 23 – Khadem further teaches the image analyzer -26- comprises the controller also -26-.
Claim 26 – Khadem teaches the avoidance volume further comprises tissue proximate a sulcus, blood vessel tissue, or optical tract tissue, avoidance of vascular regions and sulci is set forth in paragraph [0048].
Claim 26 - wherein the avoidance volume further comprises tissue proximate a sulcus, blood vessel tissue, and optical tract tissue, avoidance of vascular regions and sulci is set forth in paragraph [0048], further paragraph [0046] indicates any anatomical region can have weighting factors applied, as such optical tract tissue is considered within the tissue taught by Khadem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khadem(2009/0259230).
Claim 4 –Khadem teaches a system as claimed but teaches only a first stimulation device, not first and second stimulation devices. 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to provide multiple stimulation elements to allow the entire volume of interest to be treated.  
Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669.
Such a duplication would produce a system of Khadem having at least first and second deep brain stimulation elements.


s 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Khadem et al(2009/0259230, hereinafter Khadem) in view of Hardy et al (6,240,308, hereinafter Hardy).
	Claim 28 – Khadem teaches a system as claimed see claim 1 above but does not teach a sensor as claimed.  Khadem does teach the planning system can be used with selected information including anatomical study information, column 1 lines 45-51.

Hardy teaches EEG to collect anatomical data, column 2 line 66 through column 3 line 13.
	It would have been obvious to one of ordinary skill at the time the invention was effectively filed to use the eeg sensor as set forth in Hardy to collect the anatomical study data as set forth in Khadem as an ordinary design expedient to select a known anatomical study sensor from a list of anatomical study sensors as set forth in Hardy.  Such a combination would produce predictable results of the system of Khadem using an EEG sensor to collect the anatomical study data and have a high expectation of success because EEG are known to collect such data as set forth in Hardy.

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.  Applicant argue that Khadem does not teach “an avoidance volume of brain tissue comprising tissue proximate a ventricular wall”.  This argument is not persuasive because in paragraph [0046] Khadem teaches any anatomical region may .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791